Title: To Alexander Hamilton from William Hall, 7 September 1793
From: Hall, William
To: Hamilton, Alexander



Paterson [New Jersey] 7th. Sept. 1793
Sir

When you (on behalf of the Manufacturing Society) engaged Me, the agreement stated that my Salary shou’d commence from the time the Society was Incorporated and I have been paid accordingly, at the time I engaged I expected to receive considerable Emoluments from the Profits of the Printing Trade which I have every reason to believe wou’d have been the case if the conducting of that business had been entrusted to me as you first intended.
When I agreed with you I did not expect to give any attendance till after the Incorporation except looking for a situation which I suppos’d wou’d not take more than a few Days. I examined the waters and according to your orders confer’d with Cl. Duer. At His request I attended on Him & at Trenton during the passing of the Act which was about 3 Mos. from the date of My agreement. The difference is about £34. It was stated in my acct. and alowed by Coll. Duer, and had it not been for His misfortunes it wou’d have been paid.
Tho’ it has not been left in my power to render the Society those Services I was desirous of doing it is not my fault. You’l be kind enough to excuse this freedom, and do me the favor to write the Directors such a Report as you conceive consistent with Justice. If it can be done in a few Days it wou’d particularly oblige me as the Directors meet the 18th. or 19th. Instant.
I have the Honor to be   Sir   Your most obedt. Hble Servt.

William Hall

